Citation Nr: 1739476	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-06 142A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach and gastrointestinal disorder, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches with dizziness, to include as secondary to the service-connected PTSD.

3.  Entitlement to service connection for diabetes mellitus, type II as due to herbicide agent exposure.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus, type II.

6.  Entitlement to an initial rating in excess of 30 percent for PTSD.  

7.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ORDER

Entitlement to service connection for a stomach and gastrointestinal disorder, to include as secondary to the service-connected PTSD, is denied.

Entitlement to service connection for headaches with dizziness, to include as secondary to the service-connected PTSD, is denied.


FINDINGS OF FACT

1.  The Veteran has not had a stomach and gastrointestinal disorder at any time since filing his claim for compensation.

2.  The Veteran has not had a disorder manifested by headaches with dizziness at any time since filing his claim for compensation.


CONCLUSIONS OF LAW

1.  A stomach and gastrointestinal disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  Headaches with dizziness were not incurred or aggravated in service and were not proximately due to or the result of the service-connected diabetes PTSD.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from March 1964 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2010 rating decisions of the VA Regional Office (RO) in Montgomery, Alabama.

In June 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

Subsequent to the April 2017 Supplemental Statement of the Case, additional evidence was associated with the claims file.  However, review of the evidence reveals that such not is pertinent to the issues being decided or is duplicative or cumulative of evidence already considered by the RO.  Thus, a remand for the issues decided herein is not necessary.  See 38 C.F.R. § 19.37 (2016).

In a July 2017 rating decision, the RO denied several issues that had been referred by the Board in October 2015.  Correspondence from the Veteran's representative received in July 2017 references several of the issues denied in that rating decision; however, such was dated prior to that decision.  The Veteran is reminded that he has one year from the date the July 2017 rating decision was mailed to him to file a Notice of Disagreement as to any of those issues denied in that decision.

All of the issues except for service connection for a stomach and gastrointestinal disorder and for headaches with dizziness being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II.  Analysis

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Stomach and Gastrointestinal Disorder

The Veteran contends that he has a stomach and gastrointestinal disorder that is either related to his military service or that is secondary to his service-connected PTSD.  See, e.g., June 2015 Hearing Transcript (T.) at 8-9.

The question for the Board is whether the Veteran has a current diagnosed stomach and gastrointestinal disorder; and, if so, whether it is related to the Veteran's military service or is caused or aggravated by his service-connected PTSD.  

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for a stomach and gastrointestinal disorder is not warranted.  In this case, the preponderance of the evidence weighs against a finding that the Veteran has a currently diagnosed stomach and gastrointestinal disorder.  

The Veteran's service treatment records (STRs) do not show treatment for, or diagnosis of, a stomach or gastrointestinal disorder.  His December 1987 retirement examination, as well as examinations in April 1975, June 1982, and January 1986 all showed a clinically normal abdomen and viscera and genitourinary system.  Reports of medical history dated in April 1975, June 1982, and December 1987 show that he denied frequent indigestion; and stomach, liver or intestinal trouble.
Post-service records include a February 2011 psychiatric evaluation from S.L., Ph.D., which shows that the Veteran had gastrointestinal distress.  There are no treatment records showing a confirmed diagnosis of a stomach or gastrointestinal disorder.  

The Veteran was initially scheduled for an examination in January 2010; it was rescheduled for October 2012.  The Veteran did not attend that examination.  The Board remanded this issue, noting that there was no record of any notice to the Veteran of the scheduled date, time, and location of the October 2012 VA examination.  Pursuant to the Board's remand, a new VA examination was scheduled for June 2016.  However, the examination was cancelled as the Veteran chose not to attend.  Neither the Veteran, nor his representative, have provided an explanation for why the Veteran did not attend this scheduled VA examination.  

In this case, none of the Veteran's treatment records have shown a current diagnosis of any stomach and gastrointestinal disorder.  Although a psychiatric evaluation notes gastrointestinal distress, such does not show that the Veteran has a currently diagnosed disorder.  The Veteran did not attend the June 2016 VA examination; consequently, evidence in support of his claim that may have resulted from that examination is not of record.  The Veteran is competent and credible to report having stomach and gastrointestinal problems; however, even with considering his reports, no disorder to account for his complaints has been definitively diagnosed.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has had the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a stomach and gastrointestinal disorder at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the diagnosis of a stomach and gastrointestinal disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the treatment records failing to show such diagnosis than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render a diagnosis that is of comparable probative value to that of his treatment providers.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).

At no time since the Veteran first filed a claim for service connection for a stomach and gastrointestinal disorder in April 2009 has such disability been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a stomach and gastrointestinal disorder is denied.  See 38 U.S.C.A § 5107 (West 2014).

	2.  Headaches with Dizziness

The Veteran contends that he has headaches with dizziness that are either related to his military service or that are secondary to his service-connected PTSD.  See, e.g., T. at 8-9.

The question for the Board is whether the Veteran has a current diagnosed chronic headaches with dizziness disorder; and, if so, whether it is related to the Veteran's military service or is caused or aggravated by his service-connected PTSD.  

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for headaches with dizziness is not warranted.  In this cases, the preponderance of the evidence weighs against a finding that the Veteran has a currently diagnosed chronic headache with dizziness disorder.  
The Veteran's STRs show an April 1975 examination revealed a clinically normal head and neurologic system.  In his report of medical history, he denied frequent or severe headaches and dizziness or fainting spells.  In September 1976, he complained of headaches; the diagnosis was upper respiratory infection and maxillary sinusitis.  He complained of dizziness in July 1980 and was diagnosed with anxiety.  His December 1987 retirement examination, as well as examinations in June 1982 and January 1986, all showed a clinically normal head and neurologic system.  Reports of medical history dated in June 1982 and December 1987 show that he denied frequent or severe headaches and dizziness or fainting spells.  His STRs do not show treatment for, or diagnosis of, a chronic headache disorder with dizziness.  

Post-service records include a February 2011 psychiatric evaluation from Dr. S.L., which shows that the Veteran had dizziness and headaches.  There are no treatment records showing a confirmed a diagnosis of a chronic headache disorder with dizziness.  

The Veteran was initially scheduled for an examination in January 2010; it was rescheduled for October 2012.  The Veteran did not attend that examination.  The Board remanded this issue, noting that there was no record of any notice to the Veteran of the scheduled dated, time, and location of the October 2012 VA examination.  Pursuant to the Board's remand, a new VA examination was scheduled for June 2016.  However, the examination was cancelled as the Veteran chose not to attend.  Neither the Veteran, nor his representative, have provided an explanation for why the Veteran did not attend this scheduled VA examination.  

In this case, none of the Veteran's treatment records have shown a current diagnosis of any chronic headache disorder with dizziness.  Although a psychiatric evaluation notes dizziness and headaches, such does not show that the Veteran has a currently diagnosed chronic disorder.  The Veteran did not attend the June 2016 VA examination; consequently, evidence in support of his claim that may have resulted from that examination is not of record.  The Veteran is competent and credible to report having headaches with dizziness; however, even with considering his reports, no chronic disorder has been definitively diagnosed.  
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has had the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a chronic headache disorder with dizziness at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the diagnosis of headaches with dizziness, the question involved is medically complex, and accordingly the Board assigns greater weight to the treatment records failing to show such diagnosis of a chronic disorder than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render a diagnosis that is of comparable probative value to that of his treatment providers.  See Jandreau at 1377 n.4.

At no time since the Veteran first filed a claim for service connection for headaches with dizziness in April 2009 has such disability been shown.  See McClain, 21 Vet. App. 319.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for headaches with dizziness is denied.  See 38 U.S.C.A § 5107.


REMAND

Regrettably, another remand is necessary for the issues remaining on appeal.  The Board previously remanded the service connection issues and a higher initial rating for PTSD for the issuance of a Statement of the Case (SOC) as per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In April 2017, the RO issued a Supplemental Statement of the Case (SSOC) addressing the issues being decided herein as well as those remanded for an SOC.  In no case will an SSOC be used to announce decisions by the AOJ on issues not previously addressed in the SOC or to respond to a NOD on newly appealed issues that were not addressed in the SOC.  38 C.F.R. § 19.31(a).  Therefore, it was not appropriate to address these issues in the April 2017 SSOC.  As such, the Board's remand directives have not been complied with, and another remand is necessary.

The Veteran's claim for entitlement to a TDIU is intertwined with the service connection issues and increased rating claim being remanded.  The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's other claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran a Statement of the Case with regard to the issues of service connection for type II diabetes mellitus, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities; and for an initial rating in excess of 30 percent for PTSD.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal of these issues.  Thereafter, the issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.  

2.  Then, after allowing the Veteran time to perfect an appeal following the issuance of the SOC as directed above, and after any further development deemed necessary, readjudicate the Veteran's TDIU claim, to include whether a referral for extraschedular consideration is warranted.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Felix Babauta, Agent


Department of Veterans Affairs


